DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-36,38-43, 45-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US 2012/0213196 A1, hereinafter Chung).

 	Regarding claim 33,  Chung discloses a data transmission method, comprising: determining, on pre-divided contention access-based resources for data transmission, contention resources for data transmission (¶[0007], ¶[0010]); and performing resource contention on determined contention resources, and transmitting data on the resource obtained by the contention (¶[0014]-¶[0015]).

 	Regarding claim 34,  Chung discloses wherein the determining the contention resources for data transmission is implemented by any one of following manners: determining the contention resources for data transmission by first reading declarative information of occupied resource or indication information of occupied resource transmitted by other equipment; or determining the contention resources for data transmission according to configuration information or dynamic signaling in a radio resource control (RRC) message of a base station (¶[0020]).

 	Regarding claim 35,  Chung discloses wherein the dynamic signaling comprises: predefined downlink control information (DCI) that is scrambled by a radio network temporary identity or a specific information identity; or group scheduling DCI that is scrambled by a specific radio network temporary identity or a specific information identity (¶[0170],¶[0208]).

 	Regarding claim 36,  Chung discloses  wherein the transmitting the data on the resource obtained by contention comprises: transmitting the data directly on the resource obtained by contention; or receiving usage information of the contention resource transmitted by other UE firstly, and then selecting remaining contention resource to directly transmit the data (¶[0007],¶[0014]).

 	Regarding claim 38,  Chung discloses  wherein, a subframe structure of the transmitted data comprises any of followings: one subframe, comprising a control area and a data area (figure 3, ¶[0056]); or one subframe, comprising a preamble, a signaling area and a data area.

 	Regarding claim 39,  Chung discloses wherein the preamble is used to perform uplink synchronization, channel estimation or occupancy indication (¶[0095]); and the control area or the signaling area or the data area carries identification information of a terminal (¶[0056]).

 	Regarding claim 40,  Chung discloses wherein, the transmitting the data on the resource obtained by contention comprises: transmitting data of m subframes continuously, wherein, m is greater than or equal to 1 and less than or equal to k, and & is a predefined value or a semi-statically configured value (¶[0012],¶[0054]-¶[0055]). 
claim 41,  Chung discloses wherein the transmitting the data on the resource obtained by contention is implemented by any of following manners: using different frequency resources with other UE in the same cell by means of frequency division multiplexing (FDM) (¶[0009], ¶[0213]); or using same frequency resource with other UE in the same cell simultaneously by means of Multi-User Multiple-Input Multiple-Output (MU-MIMO); or using same frequency resource with other UE in the same cell simultaneously by means of Non-orthogonal Multiple Access (NOMA); or
using same frequency resource with other UE with same operator.

Regarding claim 42,  Chung discloses, wherein the contention resource is a specific resource or a resource shared by multiple equipment (¶[0193])

 	Regarding claim 43,  Chung discloses wherein, the performing the resource contention on the determined contention resources is implemented by any of following manners: according to a predefined rule; according to a network side configuration; according to a signaling indication;
according to a network side configuration and a signaling indication (¶[0014]-¶[0015]).


 	Regarding claim 45, Chung discloses  a data transmission apparatus, comprising: a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to: determine, on pre-divided grant-fee contention access-based resources for data transmission, a contention resource for data transmission (¶[0007],¶[0010]); and perform resource contention on determined contention resources, and transmitting the data on the resource obtained by the contention (¶[0014]-¶[0015]).

claim 46, Chung discloses a data transmission method, comprising: transmitting resource allocation information; and blindly detecting and receiving data, and demodulating the received data (¶[0158]).

 	Regarding claim 47,  Chung discloses  wherein, the resource allocation information is transmitted through a high layer signaling configuration (¶[0056]) or dynamic control information.

 	Regarding claim 48,  Chung discloses wherein the blindly detecting and receiving data comprises:receiving data according to a demodulation reference signal sequence, an occupancy signal or a preamble signal, or identification information of a UE contained in a data area, a control area or a signaling area (¶[0056]).

 	Regarding claim 49, Chung discloses  wherein the occupancy signal or the preamble signal is associated with an identity of an equipment transmitting the data (¶[0170],¶[0208]).

 	Regarding claim 50,  Chung discloses a data transmission apparatus, comprising: a processor; and a memory for storing instructions executable by the processor (¶[0225]); wherein the processor is configured to perform the data transmission method comprising: transmitting resource allocation information; and blindly detecting and receiving data, and demodulating the received data (¶[0158]).

 	Regarding claim 51, Chung discloses the processor is configured to transmit the resource allocation information through a high layer signaling configuration (¶[0056]) or dynamic control information (¶[0093]).

claim 52,  Chung discloses wherein the processor is configured to receive data according to a demodulation reference signal sequence, an occupancy signal or a preamble signal, or identification information of a UE contained in a data area, a control area or a signaling area (¶[0056]).
Allowable Subject Matter
Claims 37 and 44 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Subramanian et al. (US 2013/0010774 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664.  The examiner can normally be reached on Monday-Thursday 6:00AM-4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ANGEL T BROCKMAN/Examiner, Art Unit 2463